Citation Nr: 0513843	
Decision Date: 05/20/05    Archive Date: 06/01/05

DOCKET NO.  04-09 480	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for cholelithiasis with 
cholecystectomy, claimed as a digestive system disorder.

2.  Entitlement to service connection for nephrolithiasis, 
claimed as a genitourinary system disorder and hyperuricemia.

3.  Entitlement to service connection for a respiratory 
disorder to include allergic rhinitis.

4.  Entitlement to service connection for bilateral eye 
disabilities, claimed as glaucoma, to include as secondary to 
the veteran's claimed genitourinary system disorder.

5.  Entitlement to service connection for a back disability, 
to include as secondary to the veteran's claimed 
genitourinary system disorder.




ATTORNEY FOR THE BOARD

Jonathan Taylor, Counsel


INTRODUCTION

The veteran served on active duty from August 1952 to June 
1955.  The veteran also served on active duty for 
approximately 2 years and 11 months prior to that period of 
service; however, the dates of his additional service have 
not been verified.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a June 2003 rating decision of the San 
Juan, Puerto Rico, Department of Veterans Affairs (VA) 
Regional Office (RO).


REMAND

With regard to the veteran's service medical records, a 
February 2003 response from the National Personnel Records 
Center (NPRC) to a request for service medical records 
indicates that a fire at that facility in July 1973 may have 
destroyed the veteran's records.  The NPRC did provide 
records from the Surgeon General of the Army; however, no 
other additional records were available.  In cases where the 
veteran's service medical records are unavailable through no 
fault of his own, there is a "heightened duty" to assist 
the veteran in the development of the case.  See O'Hare v. 
Derwinski, 1 Vet. App. 365 (1991).  However, in this case, 
rather than informing the veteran that some of his service 
medical records are missing, the RO essentially portrayed the 
records as complete but "negative" for treatment of the 
symptoms reported by the veteran.  Where the veteran's 
service medical records have been destroyed or lost, there is 
a duty to advise the veteran to obtain other forms of 
evidence.  Dixon v. Derwinski, 3 Vet. App. 261, 263 (1992); 
Layno v. Brown, 6 Vet. App. 465, 469 (1994).

Regarding the veteran's claims of entitlement to service 
connection for cholelithiasis with cholecystectomy, claimed 
as a digestive system disorder; entitlement to service 
connection for nephrolithiasis, claimed as a genitourinary 
system disorder and hyperuricemia; and entitlement to service 
connection for bilateral eye disabilities, claimed as 
glaucoma, although the RO requested that VA examinations 
scheduled in April 2003 include opinions as to whether any of 
those claimed disabilities were related to the veteran's 
military service, the RO did not return the examination 
reports to the examination provider when the examination 
reports did not include such opinions.  

VA is required to obtain a medical opinion when such an 
opinion is necessary to make a decision on a claim.  A 
medical opinion is deemed "necessary" if the evidence of 
record includes competent evidence that the claimant has a 
current disability and that the disability may be associated 
with the claimant's military service but the case does not 
contain sufficient medical evidence for a decision to be 
made.  See 38 U.S.C.A. § 5103A(d) (West 2002); see also 
38 C.F.R. § 3.159(c)(4) (2004).  In this case, R. C., M.D., 
has related inservice symptoms reported by the veteran to 
current disabilities.  The veteran should undergo additional 
VA examinations to determine whether any of the claimed 
disabilities were incurred in service or within a relevant 
presumptive period thereafter.

With regard to the veteran's claims of service connection for 
bilateral eye disabilities and a back disability, in his July 
2003 notice of disagreement, the veteran indicated that he 
was seeking service connection for these disabilities on a 
secondary basis.  VCAA notice regarding secondary service 
connection has not been provided to the veteran, nor did the 
RO adjudicate these claims on the basis of secondary service 
connection.

Accordingly, this appeal is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, D.C.  VA will 
notify the veteran if further action is required on his part.

1.  Ensure that the notification 
requirements set forth at 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)(1) are 
fully complied with and satisfied 
regarding the issues of entitlement to 
service connection for bilateral eye 
disabilities and a back disability, 
claimed as secondary to the veteran's 
claimed genitourinary disorder.  This 
includes notifying the veteran 
specifically (1) of the information and 
evidence not of record that is necessary 
to substantiate the claims, (2) of the 
information and evidence that VA will 
seek to provide, and (3) of the 
information and evidence that the 
claimant is expected to provide.  The 
veteran should also be asked to provide 
any evidence in his possession that 
pertains to the claims.

2.  Notify the veteran that, through no 
fault of his own, his service medical 
records may have been destroyed.  Advise 
the veteran to obtain other forms of 
evidence of any claimed in service 
medical treatment or diagnosis.

3.  Obtain the names and addresses of all 
medical care providers who treated the 
veteran for any of his claimed 
disabilities, including cholelithiasis 
with cholecystectomy, claimed as a 
digestive system disorder; 
nephrolithiasis, claimed as a 
genitourinary system disorder and 
hyperuricemia; a respiratory disorder to 
include allergic rhinitis; bilateral eye 
disabilities, claimed as glaucoma; and a 
back disability, since his separation 
from military service in June 1955.  
After securing the necessary release(s), 
obtain these records.

4.  Provide a VA examination to the 
veteran to determine whether the veteran 
has a digestive system disability, to 
include cholelithiasis with 
cholecystectomy, that is related to his 
military service or that was incurred in 
the one-year period thereafter.

The claims folder, including a report of 
the June 1955 separation examination, the 
record of a October 1956 VA 
hospitalization, a November 2002 
statement from R. C., M.D. (Dr. C.), 
should be made available to the examiner 
for review before the examination.  The 
examiner is requested to state in the 
examination report that the claims folder 
has been reviewed.

The examiner should express an opinion as 
to whether the veteran has a digestive 
system disability, to include 
cholelithiasis with cholecystectomy, that 
is "due to," "more likely than not due 
to" (likelihood greater than 50%), "at 
least as likely as not due to" (50%), 
"less likely than not due to" (less 
than 50% likelihood), or "not due to" 
the veteran's military service or that 
was incurred in the one year period 
thereafter.  The veteran separated from 
military service in June 1955.

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  The examiner should 
provide a complete rationale for any 
opinions provided.

The veteran is competent to report his 
experiences and readily observable 
symptoms, such as abdominal pain; 
however, as a layperson, the veteran is 
not competent to provide a medical 
diagnosis or a medical nexus.

5.  Provide a VA genitourinary 
examination to the veteran to determine 
whether the veteran has a genitourinary 
system disability, to include 
nephrolithiasis and hyperuricemia, that 
is related to his military service or 
that was incurred in the one-year period 
thereafter.  (If the examiner who 
conducted the April 2003 VA genitourinary 
examination of the veteran is available, 
a clarifying opinion/supplemental report 
by that examiner may be obtained in lieu 
of a new VA genitourinary examination.  
In that case, the examiner should state 
in any report whether a new examination 
is needed.)

The claims folder, including a report of 
a June 1955 separation examination, the 
record of a October 1956 VA 
hospitalization, a November 2002 
statement from R. C., M.D. (Dr. C.), the 
report of an April 2003 VA genitourinary 
examination, and the report of an April 
2003 VA general medical examination, 
should be made available to the examiner 
for review before the examination.  The 
examiner is requested to state in the 
examination report that the claims folder 
has been reviewed.

The examiner should express an opinion as 
to whether the veteran has a 
genitourinary system disability, to 
include nephrolithiasis and 
hyperuricemia, that is "due to," "more 
likely than not due to" (likelihood 
greater than 50%), "at least as likely 
as not due to" (50%), "less likely than 
not due to" (less than 50% likelihood), 
or "not due to" the veteran's military 
service or that was incurred in the one-
year period thereafter.  The veteran 
separated from military service in June 
1955.

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  The examiner should 
provide a complete rationale for any 
opinions provided.

The veteran is competent to report his 
experiences and readily observable 
symptoms, such as abdominal and flank 
pain; however, as a layperson, the 
veteran is not competent to provide a 
medical diagnosis or a medical nexus.

6.  Provide a VA eye examination to the 
veteran to determine whether the veteran 
has bilateral eye disabilities, to 
include glaucoma or ocular hypertension, 
that are related to his military service.  
(If the examiner who conducted the April 
2003 VA eye examination of the veteran is 
available, a clarifying 
opinion/supplemental report by that 
examiner may be obtained in lieu of a new 
VA eye examination.  In that case, the 
examiner should state in any report 
whether a new examination is needed.)

The claims folder, including a report of 
the June 1955 separation examination, a 
November 2002 statement from R. C., M.D. 
(Dr. C.), the report of an April 2003 VA 
general medical examination, and the 
report of an April 2003 VA eye 
examination, should be made available to 
the examiner for review before the 
examination.  The examiner is requested 
to state in the examination report that 
the claims folder has been reviewed.

The examiner should express an opinion as 
to whether the veteran has bilateral eye 
disabilities, to include glaucoma or 
ocular hypertension, that are "due to," 
"more likely than not due to" 
(likelihood greater than 50%), "at least 
as likely as not due to" (50%), "less 
likely than not due to" (less than 50% 
likelihood), or "not due to" the 
veteran's military service or that was 
incurred in the one-year period 
thereafter.  The veteran separated from 
military service in June 1955.

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  The examiner should 
provide a complete rationale for any 
opinions provided.

The veteran is competent to report his 
experiences, such as receiving eye drops, 
and readily observable symptoms, such as 
eye pain or "seeing lights"; however, 
as a layperson, the veteran is not 
competent to provide a medical diagnosis 
or a medical nexus.

7.  After the development requested above 
has been completed to the extent 
possible, review the record again.  If 
any benefit sought on appeal remains 
denied, furnish a supplemental statement 
of the case to the veteran and his 
representative and give them the 
opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


